DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed on 01/14/2022 has been entered. have been amended. Claims 5 and 10 have been canceled. Claims 20-25 have been added. Claims 1-4, 6-9 and 11-25 are still pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4 – 5, 8-11, 14-18, 20-21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyabe (US 20190278530) in view of Sakuraba (US 20130188222 A1).

Regarding claim 1, Miyabe teaches an information processing apparatus in which an application has been installed in association with a printer driver comprising: 
one or more processors configured to:

Receive, from the selected image forming apparatus, capability information of the image forming apparatus (fig. 9: s909: return device information from image forming apparatus and s915: display print setting screen and fig. 10)
Mibyabe does not teach an identifier for identifying a combination of print setting values on accordance with the selection of the image forming apparatus, wherein the identifier has been stored in the image forming apparatus; display a print setting screen based on the acquired the identifier; receive a user operation for selecting the acquired identifier via the displayed setting screen; and transmit, to the image forming apparatus, print data for instructing the image forming apparatus to execute processing that is based on the plurality of settings associated with the selected identifier. 
Sakuraba teach an identifier for identifying a combination of print setting values on accordance with the selection of the image forming apparatus (fig. 7: favorite 321), wherein the identifier has been stored in the image forming apparatus (fig. 5: 230: favorite setting on printer controller 2); display a print setting screen based on the acquired the identifier (fig. 7 and p0053); receive a user operation for selecting the acquired identifier via the displayed setting screen (fig. 7); and transmit, to the image forming apparatus, print data for instructing the image forming apparatus to execute processing that is based on the plurality of settings associated with the selected identifier (print button 330 in fig. 7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mibyabe, to 
	
Regarding claim 2, Mibyabe in view of Sakuraba teaches the information processing apparatus according to claim 1, wherein the installed application instructs the information processing apparatus to display the print setting screen (fig. 7). 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 4, Mibyabe in view of Sakuraba teaches an image forming apparatus comprising: one or more processors configured to: 
receive an instruction for registering an identifier in association with a plurality of settings via a network (Sakuraba: 322 register in fig. 7); 

receive a request from an information processing apparatus (Sakuraba: s201 in fig. 9); 
transmit, in response to the received request, the registered identifier to the information processing apparatus (Sakuraba:s205 in fig. 9); 
receive, from the information processing apparatus, print data for instructing the image forming apparatus to execute processing that is based on the plurality of settings associated with the transmitted identifier (Sakuraba: s201-s205 in fig. 9); and 
execute the processing based on the received print data (Sakuraba: s206 in fig. 9). 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 5, Mibyabe in view of Sakuraba teaches the image forming apparatus according to claim 4, wherein the transmitted identifier is displayed on a display of the information processing apparatus (Sakuraba: fig. 7). 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 8, claim 8 recited similar limitations as claim 4, therefore it is reject for the same reason as claim 4.

Regarding claim 9, Mibyabe in view of Sakuraba teaches the image forming apparatus according to claim 8, wherein the application instructs the information processing apparatus to display the identifier (Sakuraba: fig. 7). 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 10, Mibyabe in view of Sakuraba teaches the image forming apparatus according to claim 9, wherein the application instructs the information processing apparatus to receive a user operation for selecting the identifier received from the image forming apparatus (Sakuraba: fig. 7).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 11, Mibyabe in view of Sakuraba teaches the image forming apparatus according to claim 10, wherein the received print data for instructing the image forming apparatus to execute processing that is based on the plurality of settings associated with the selected identifier (Sakuraba: print 330). 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 14, Mibyabe in view of Sakuraba teaches the image forming apparatus according to claim 13, wherein the one or more processors are further configured to: specify the plurality of print settings based on the identifier included in the received print data (Sakuraba: 321 in fig. 7); and execute the processing based on the specified the plurality of print settings (Sakuraba:330 print in fig. 7).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 15, Mibyabe in view of Sakuraba teaches the image forming apparatus according to claim 8, wherein the identifier is a name which is input by a user (Sakuraba: p0006: favorite setting is registered in the printer). 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 16, the structural elements of apparatus claim 4 perform all of the steps of method claim 16. Thus, claim 16 is rejected for the same reasons discussed in the rejection of claim 4.

Regarding claim 17, the structural elements of apparatus claim 5 perform all of the steps of method claim 17. Thus, claim 17 is rejected for the same reasons discussed in the rejection of claim 5.

Regarding claim 18, the structural elements of apparatus claim 6 perform all of the steps of method claim 18. Thus, claim 18 is rejected for the same reasons discussed in the rejection of claim 6.

Regarding claim 20, Mibyabe in view of Sakuraba teaches the information processing apparatus according to claim 1, wherein the information included in the print data is the identifier (Sakuraba:p0050: the printing condition indicated by the setting data contained in the print data... favorite setting (which has name ie, identifier for favorite setting).


Regarding claim 21, Mibyabe in view of Sakuraba teaches the information processing apparatus according to claim 1, wherein the identifier is a name of the combination of the plurality of print setting values (Sakuraba: 321 favorite … in fig. 7 and fig. 8).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 23, (new) Mibyabe in view of Sakuraba teaches the image forming apparatus according to claim 4, wherein the information is identification information related to the identifier (Sakuraba: 321 favorite … in fig. 7).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 25, (new) Mibyabe in view of Sakuraba teaches the image forming apparatus according to claim 8, wherein the application installed on the information processing apparatus is in association with a printer driver installed on the information processing apparatus (printer driver 110 in fig. 5).
The rational applied to the rejection of claim 1 has been incorporated herein.

Claims 6, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mibyabe in view of Sakuraba as applied to claim 4 above, and further in view of Suzuki et al. (US 20150363144).

Regarding claim 6, Mibyabe in view of Sakuraba does not explicitly disclose the image forming apparatus according to claim 4, wherein the received request is a request for acquiring capability information of the image forming apparatus. 
Suzuki teaches the image forming apparatus according to claim 4, wherein the received request is a request for acquiring capability information of the image forming apparatus (p0152). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mibyabe in view of Sakuraba, and to include wherein the received request is a request for acquiring capability information of the image forming apparatus, in order to print document with supported functionality of the printer.

Regarding claim 12, Mibyabe in view of Sakuraba in view of Suzuki teaches the image forming apparatus according to claim 8, wherein the received request is a request for acquiring capability information of the image forming apparatus (p0152). 
The rational applied to the rejection of claim 6 has been incorporated herein.

Regarding claim 19, the structural elements of apparatus claim 6 perform all of the steps of method claim 19. Thus, claim 19 is rejected for the same reasons discussed in the rejection of claim 6.

Claims 3, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mibyabe in view of Sakuraba as applied to claims 1, 4 and 8 above, and further in view of Oonami (US 20150277827).

Regarding claim 3, Mibyabe in view of Sakuraba does not teach the information processing apparatus according to claim 1, wherein the print data includes the selected identifier. 
Oonami teaches the information processing apparatus according to claim 1, wherein the print data includes the selected identifier (402-403 in fig. 16). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mibyabe in view of Sakuraba, and to include wherein the print data includes the selected identifier, in order to provide print system by which an operating system (OS) equipped with a printer driver supporting limited functions is enabled to operate multiple functions of a printer suggested by Oonami (p0003). 

Regarding claim 7, Mibyabe in view of Sakuraba and Onnami teaches the image forming apparatus according to claim 4, wherein the received print data includes the transmitted identifier (402-403 in fig. 16). 
The rational applied to the rejection of claim 3 has been incorporated herein.

Regarding claim 13, Mibyabe in view of Sakuraba and Onnami teaches the image forming apparatus according to claim 8, wherein the received print data includes the identifier (402-403 in fig. 16). 
The rational applied to the rejection of claim 3 has been incorporated herein.

Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mibyabe in view of Sakuraba as applied to claims 1 and 8 above, and further in view of Ebuchi et al. (US 20100118321).

Regarding claim 24, Mibyabe in view of Sakuraba does not teaches the image forming apparatus according to claim 8, wherein the plurality of print setting values include a print setting value that is not included in another print setting screen provided by an operating system of the information processing apparatus.
Ebuchi teaches the image forming apparatus according to claim 8, wherein the plurality of print setting values include a print setting value that is not included in another print setting screen provided by an operating system of the information processing apparatus (fig. 3a: quality tab, page tab..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mibyabe in view of Sakuraba, and to include wherein the plurality of print setting values include a print setting value that is not included in another print setting screen provided by an operating system of the information processing apparatus, in order for user sets a desired print setting value according to a printing purpose, and easily check and set setting items needed regardless of a printing purpose by a small number of operation steps suggested by Ebuchi (p0027).

Regarding claim 22, the claim recites the same limitations as claim 24, therefore it is rejected for the same reason as claim 24.

Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677